By the Court :
The Court below erred in admitting in evidence, against the plaintiff’s objection, the record of the proceedings in the Justice’s Court. In Young v. Wright, 52 Cal. 407, we held that so ■much of the Act of February 4th, 1874, (Stats. 1873-4, p. 50) as attempts to confer upon Justices’ Courts jurisdiction in the class of cases provided for in that act, is unconstitutional and void. The proceedings in the Justice’s Court were therefore null and void, and were not admissible in evidence for any purpose.
Judgment and order reversed, and cause remanded for a new trial.